DETAILED ACTION
Status of claims
The action is in response to the request for reconsideration filed on 6/28/2021 for application 15/819,336 filed on 11/21/2017. 
As noted in the Examiner Interview Summary mailed on 8/31/2021, in response to Applicant’s arguments presented in the response filed 6/28/2021, the finality of the Office action mailed on 3/30/2021 id hereby withdrawn. This action is made nonfinal.
Claim 1 – 8 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-044846, filed on 3/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a phase difference computation layer … being configured to calculate a phase difference in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3 and 7 – 8 are rejected under 35 U.S.C. 103 as being un-patentable over Goh, Nonlinear Adaptive Prediction of Complex Valued Signal by Complex-Valued PRNN, IEEE Transaction of Signal Processing Vol 53, May 2005 in view of Hirose, Complex-valued Neural Networks: The Merits and Their Origins, Proceeding of International Joint Conference on Neural Network, 2009. 

Regarding Claim 1, Goh discloses: 
An information processing device, comprising an estimation unit configured to estimate a status by using a neural network (Goh, fig. 2, where pipelined neural network [information processing device, estimation unit, neural network] output yout(k) [status]), wherein the neural network includes
a first complex-valued neural network to which complex data is input (Goh, fig. 2, where module M [first complex valued neural network] take complex valued signal s(k-M) as input)
a phase difference computation layer to which an output of the first complex- valued neural network is input (Goh, fig. 2, where module M – 1 take input yout(M) from the output of the prior layer module M [first complex-valued neural network])
and a second complex-valued neural network from which complex data is output on the basis of the phase difference (Goh, fig. 2, where module M – 2 [second complex valued neural network] output complex value yout(M-2) to the following layer base on the output yout(M-1) of the prior module M – 1).
Goh do not explicitly disclose: 
the phase difference computation layer including a plurality of sets of complex-valued neurons within a same layer, and being configured to calculate a phase difference between any two of the plurality of sets 
 Hirose explicitly discloses: 
 the phase difference computation layer including a plurality of sets of complex-valued neurons within a same layer, and being configured to calculate a phase difference between any two of the plurality of sets (Hiros, fig. 4 & page. 1240, sec. C, ln. 18 – 20, where using optical learning logic circuit [phase different computation layer], each optical neuron calculate the phase difference of its two input nodes [set of complex-valued neurons within a same layer])
Goh and Hiros both teach signal processing using complex valued neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Goh’s teaching of a pipelined complex value neural network with Hiro’s teaching of phase difference calculation neurons to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification as the difference of the two phase values are meaningful and phase difference represents certain information directly (Hiros, page 1240 sec. C).

Regarding Claim 2, depending on Claim 1, Goh in view of Hiros disclose the information processing device of Claim 1. Goh in view of Hiros further disclose: 
the complex-valued neurons in one of said any two of the plurality of sets respectively correspond to the complex-valued neurons in the other of said any two of the plurality of sets (Goh, page. 1240, sec. C, ln, 11 – 12, where the difference of two phase value are meaningful itself; i.e., the two signal are corresponding to each other); and the phase difference computation layer outputs the phase difference on the basis of a conjugate product of corresponding  complex-valued neurons between the sets (Goh, page. 1243, paragraph 2, where consider a CSOM with a complex-valued feature extractor included, … product of a pixel value with a conjugate of another pixel value to estimate the correlation, which include the multiplication 4, which is equivalent to 10 and 12; i.e., the phase different is based on the conjugation product of the two input pair).

Regarding Claim 3, depending on Claim 1, Goh in view of Hiros disclose the information processing device of Claim 1. Goh in view of Hiros further disclose: 
wherein the phase difference computation layer divides complex-valued neurons belonging to the same layer into at least two or more groups to thereby obtain the plurality of sets (Goh, fig. 4, where each of the neurons takes 2 input [2 or more groups] from its input layer [same layer]).

Regarding Claim 7, depending on Claim 1. Goh disclose the information processing device of Claim 1. Goh further discloses: 
wherein the neural network further includes a transformation layer configured to transform complex-valued data output from the second complex-valued neural network into real-valued data (Goh, fig. 2, where for a 3 layer pipeline, module M – 2 [2nd complex-valued neural network] is the last layer; tbl. VI, where the prediction output of the system is real valued data which is transformed from the complex valued output of the module M – 2)

Regarding Claim 8, Claim 8 is the information processing method claim reciting steps corresponding to the functions recited in Claim 1. Claim 8 is rejected under the  same rationale  as Claim 1. 

Claim 4 – 5 are rejected under 35 U.S.C. 103 as being un-patentable over Goh, Nonlinear Adaptive Prediction of Complex Valued Signal by Complex-Valued PRNN, IEEE Transaction of Signal Processing Vol 53, May 2005 in view of Hirose, Complex-valued Neural Networks: The Merits and Their Origins, Proceeding of International Joint Conference on Neural Network, 2009, further in view of  Shafran, Complex-valued Linear Layers for Deep Neural Network –based Acoustic models for Speech Recognition, https://eecs.ucmerced.edu/sites/eecs.ucmerced.edu/files/page/documents/2016-04-08-slides.pdf, MERCED, University of California, 2016. 

Regarding Claim 4, depending on Claim 1, Goh in view of Hirose disclose the information processing device of Claim 1. Goh in view of Hirose do not explicitly disclose: 
wherein the first complex-valued neural network is a complex-valued convolutional neural network 
Shafran explicitly discloses: 
wherein the first complex-valued neural network is a complex-valued convolutional neural network (Shafran, page 16, where use learnable time domain convolutional filter [convolutional neural network] for feature extraction).
Goh (in view of Hiros) and Shafran both teach signal processing pipeline using complex valued neural networks and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Goh (in view of Hiros)’s teaching of a pipelined complex value neural network with Shafran’s teaching of using convolutional neural network for feature extration to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification in order to learn features from the signal and prevent information loss (Shafran, page 17) .

Regarding Claim 5, depending on Claim 4, Goh in view of Hiros and Shafran disclose the information processing device of Claim 4. Goh in view of Hiros and Shafran further disclose: 
wherein the complex- valued convolutional neural network performs a convolution process by using a pair of convolution filters having structures different from each other (Shafran, page. 22, where the top 2 filters [pair of convolution filters] are different in order to learn features of different structure).

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Goh, Nonlinear Adaptive Prediction of Complex Valued Signal by Complex-Valued PRNN, IEEE Transaction of Signal Processing Vol 53, May 2005 in view of Hirose, Complex-valued Neural Networks: The Merits and Their Origins, Proceeding of International Joint Conference on Neural Network, 2009 and  Shafran, Complex-valued Linear Layers for Deep Neural Network –based Acoustic models for Speech Recognition, https://eecs.ucmerced.edu/sites/eecs.ucmerced.edu/files/page/documents/2016-04-08-slides.pdf, MERCED, University of California, 2016, further in view of Guberman, On Complex Valued Convolutional Neural Networks, Cornell University Library (arXiv), 2016. 

Regarding Claim 6, depending on Claim 5, Goh in view of Hiros and Shafran disclose the information processing device of Claim 5. Goh in view of Hiros and Shafran did not explicitly disclose:
Wherein the convolution filter has a real-valued weight. 
Guberman disclose:
Wherein the convolution filter has a real-valued weight (instant application para. 80, where the use of real-valued weight on the complex valued neural network is to learn only the amplitude of the signal and having average phase in the output. Guberman, page. 32, sec. 6, para. 2, where by constraint over the weight, the model detects meaningful phase structure). 
Goh (in view of Hiros and Shafran) and Guberman both disclose complex-valued convolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Goh (in view of Hiros and Shafran)’s teaching of complex valued signal processing application with Guberman’s disclosure of tight constraint over weights of complex-valued neural network to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification for detecting meaningful phase structure (Guberman, page. 32, sec. 6, para. 2). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122